Citation Nr: 1804517	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-10 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral foot callosities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran had active service in the Army from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a hearing before the Board on his March 2014 VA Form 9.  However, in a December 2015 correspondence, the Veteran, through his representative, indicated that he no longer wished to appear for the hearing.  Therefore, the Board finds that there is no hearing request pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, in July 2012, the Veteran was afforded a VA examination in connection with his claim.  At that time, the Veteran reported experiencing chronic pain over the metacarpophalangeal (MP) joint at the ball of his foot.  The examiner noted that the Veteran's chronic bilateral calluses were mild to moderate in tenderness at the callus site.  In a November 2015 VA 646 (Statement of Accredited Representative in Appealed Case), the Veteran's representative requested a new examination to determine the severity of the Veteran's calluses since the last examination was 3 years prior.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).  There is evidence that the Veteran's bilateral callosities have worsened since the last examination - now almost 6 years ago.  In that regard, February 2014 and January 2015 VA outpatient notes indicate that the Veteran complained of bilateral foot pain ranging from 2 to 5 on a 10 point scale and private treatment records from Dr. J.W. in June 2013 indicate that the Veteran's calluses were not responding to soaks and over the counter padding and the doctor recommended other courses of action including excision of the lesion.  

Second, as noted above, there are private treatment records from Dr. J.W., dated June and July 2013.  It is unclear if the Veteran still receives treatment from Dr. J.W. for his bilateral callosities.  Therefore, on remand, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Finally, there is evidence that the Veteran receives regular treatment at a VA facility.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that date from 2015 and associate them with the electronic claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from Dr. J.W., as well as any other private records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected bilateral callosities.  The electronic claims folder and a copy of this remand must be made available to the examiner for review prior to examination.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




